Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/21/2022.
2.	The instant application claims priority from provisional application 62676439, filed 05/25/2018.

Claim status
3.	In the claim listing of 1/21/22 claims 1-4 and 15-31 are pending in this application. Claim 1 is amended to include the limitations of dependent claims 13 and 14, the subject matter of which has been indicated as allowable in the previous office action. Claims 5-14 and 32-33 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 1-4, 11-12 and 15-33 under 35 USC 102(a)(1) as being anticipated by Celedon has been withdrawn in view of amendments to claim 1 to include the limitations of dependent claims 13 and 14, the subject matter of which has been indicated as allowable in the previous office action, for the reasons indicated in said office action. The arguments are directed to claim 1 as amended (Remarks, sections I and II), which are acknowledged by the examiner.
5.	The previous rejection of claims 5 and 6 under 35 USC 103 as being unpatentable over Celedon in view of Cerchia and rejection of claims 7 and 8 under USC 103 as being unpatentable over Celedon in view of McSwiggen and rejection of 
6.	The previous ODP rejection of instant claims 1-12 and 15-33 over claims 1-36 of US patent 10,179,930 has been withdrawn in view of amendments to claim 1 to include the limitations of dependent claims 13 and 14, the subject matter of which has been indicated as allowable in the previous office action. In other words, claim 1 as amended is non-obvious improvements over claims of ‘930 patent.

Examiner’s comment
7.	Claims 1-4 and 16-31 have been renumbered as claims 1-21. The dependent claims have been grouped together based on their dependencies.

Conclusion
8.	Claims 1-4 and 16-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634